Citation Nr: 0306984	
Decision Date: 04/11/03    Archive Date: 04/14/03

DOCKET NO.  97-04 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, 
Connecticut


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent 
for schizophrenia during the period from February 25, 1991, 
to June 2, 1996.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.N. Romero, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to April 
1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 rating decision by the 
Hartford, Connecticut Regional Office (RO) of the Department 
of Veterans Affairs, which assigned an initial evaluation of 
50 percent for paranoid schizophrenia, effective February 25, 
1991, after implementing a Board decision granting service 
connection for this disability.  During the pendency of the 
veteran's appeal, an increased schedular rating of 100 
percent,  effective June 3, 1996, was granted in a June 1998 
hearing officer decision,.  The veteran is also in receipt of 
temporary total ratings (100 percent) for periods of 
hospitalization during the time period of February 25, 1991, 
through June 2, 1996.  Inasmuch as the benefit sought on 
appeal is a 100 percent rating from the effective date of 
service connection, the issue of entitlement to an initial 
rating in excess of 50 percent for the period from February 
25, 1991, to June 2, 1996, remains at issue.

The veteran presented personal testimony before a hearing 
officer at the RO in June 1997.  A transcript of the hearing 
is of record.  


FINDINGS OF FACT

1.  All available information and evidence necessary for an 
equitable disposition of the veteran's appeal have been 
obtained.

2.  For the period from February 25, 1991, to June 2, 1996, 
the social and industrial inadaptability resulting from the 
veteran's service-connected psychiatric disorder more nearly 
approximated total than severe.


CONCLUSION OF LAW

The criteria for a 100 percent rating for the veteran's 
psychiatric disorder are met for the period from February 25, 
1991, to June 2, 1996.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. § 4.132, Diagnostic Code 9203 (1996); 38 C.F.R. 
§ 4.7 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2002) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected disability at issue.  The Board has found 
nothing in the historical record which would lead to the 
conclusion that the current evidence of record is not 
adequate for rating purposes.  

In a Statement in Support of his claim, dated in August 1991, 
the veteran advised that due to his psychiatric disorder, he 
had undergone periods of hospitalization in March, April, 
May, and June 1991.

A record of the veteran's March 1991 hospitalization 
indicates the veteran was admitted with threatening behavior 
towards his family and claims of having visual and auditory 
hallucinations.  During the course of the veteran's 
hospitalization, he was started on Thorazine.  After two 
days, the veteran confessed that his claimed hallucinations 
were actually designed to get him into the hospital.  The 
veteran admitted that he was having marital problems and that 
his wife had placed a restraining order against him.  
Subsequently, the veteran became homeless, and he felt that 
the only way to regain his wife's graces was to collect 
disability.  Since the veteran admitted malingering and he 
also had marital problems, a family meeting was arranged; 
however, his wife did not follow-up with attempts at marital 
therapy.  For this reason, the veteran was discharged on no 
medications, and he required no follow-up.  The diagnoses 
included malingering and marital discord.  It was noted the 
veteran was fully employable.

In April 1991, the veteran was again hospitalized.  This 
admission was based on the continuance of marital problems.  
A mental status examination revealed the veteran was 
cooperative with no alterations of his level of 
consciousness.  The veteran complained of some difficulty 
with attention, concentration, and feelings of hopelessness.  
It was noted that the veteran had no suicidal ideations, 
intent, or any homicidal ideations.  The veteran's insight 
was described as quite limited.  His judgment was extremely 
poor, and his thinking was very concrete.  It was noted that 
during the hospital course the veteran initially responded to 
the therapeutic milieu of the hospital ward.  He remained 
preoccupied with his wife and children and did not focus on 
any personal issues.  The veteran had no signs of alcohol 
withdrawal in the hospital.  Prior to leaving the VA Medical 
Center the veteran received counseling for employment.  
Although the veteran refused Vocational Rehabilitation to 
improve his literacy, it was noted that prior to discharge, 
he had a contact for an unskilled job.

The veteran was hospitalized from May 9, 1991, to May 20, 
1991.

A May 1991 Neuropsychological Consultation Report indicates 
the veteran underwent multiple neuropsychological battery 
tests.  The veteran's performance reflected mild temporal 
disorientation and variable attention, with mild deficits in 
executive functions and initial learning and memory of verbal 
information.  Severe deficits were seen on tests of 
achievement abilities (reading, spelling, and arithmetic).  
Some preservation was also seen in the veteran's performance.

The veteran was also hospitalized in a VA facility from July 
to September 1991.  A mental status examination of the 
veteran at the time his hospital admission revealed that he 
became easily excited and agitated on topics of alcohol and 
family.  His speech was pressured, with normal tone, contact, 
and no visual hallucinations.  The veteran denied auditory 
hallucinations, but referenced a devil/angel spirit.  The 
veteran did have thought insertion.  He also had suicidal 
ideation, homicidal ideations, and poor insight and judgment.  
The diagnoses were pertinent diagnoses were polysubstance 
abuse and rule out schizophrenia versus bipolar disorder.  
The Global Assessment of Functioning (GAF) score was 20 to 30 
on admission and 50. the day prior to discharge.

In January 1992, the veteran was admitted for additional VA 
treatment.  It was noted that he was participating in the 
Dual Diagnosis Program, a treatment program for patients with 
substance abuse and other psychiatric problems.  The veteran 
was noted to experience symptoms such as nightmares, 
intrusive thoughts, irritability, anger outbursts, difficulty 
dealing with authority, isolation, difficulty concentrating, 
episodic amnesia, anxiety, lack of energy, auditory 
hallucinations, confusion, lack of energy, delusions, 
diminished interest in significant activities, detachment 
from others and inability to express loving feelings.  

In early January 1993 the veteran was hospitalized for back 
pain.

In January 1993 the veteran underwent a VA psychiatric 
examination.  It was noted that the veteran's major problem 
seemed to have to do with a chronic substance abuse, notably 
alcohol, but also involving marijuana, cocaine and other 
substances and chronic pattern of antisocial behavior.  It 
was noted that the veteran had had numerous hospitalizations 
of varying duration, but most of his admissions were related 
to alcohol detoxification or substance abuse.  The veteran 
had been homeless for the past two years.  He indicated that 
he slept at the railroad station, and he had a charge pending 
against him for assaulting his wife.  The veteran indicated 
that he had not had any jobs since his discharge from service 
in 1971; however, he did claim that he had his own stonemason 
business in 1990 for about seven or eight months.  He did not 
elaborate on what his business entailed or to what extent he 
was indeed operating his business.  The veteran indicated 
that he had trouble working with people.  In addition, he 
indicated that he had arthritis and back problems, and he had 
not been able to work.  The veteran indicated that he had had 
no contact with his wife and children for the last two years 
as required by a restraining order.  The veteran had been 
arrested innumerable times, mostly for being disorderly and 
drunk, or for assault and battery against a police officer.  
On mental status examination the veteran was described as an 
extremely untidy, malodorous man, with long hair, bushy beard 
and in torn and soiled clothes.  He was alert and responded 
to questions.  He was generally guarded, evasive, and tended 
not to give specific answers to questions.  He did not appear 
to be in acute distress.  The veteran's mood did not seem 
remarkable.  He was euthymic.  His speech was coherent, 
relevant, and showed no evidence of looseness of associations 
or flight of ideas.  He did not complain of auditory 
hallucinations.  The veteran was oriented as to time, place, 
and person.  There was no evidence of significant memory 
impairment for recent or remote events.  Insight was lacking.  
There was evidence of low frustration tolerance, impulsivity, 
poor judgment, chronic difficulty in dealing with his anger 
and aggression and tendency to act out.  The veteran's 
intelligence was estimated to be average.  The diagnoses were 
polysubstance abuse disorder, alcohol, marijuana, cocaine 
etc. and personality disorder with antisocial and passive 
aggressive features.  It was noted that the veteran was 
competent to handle his own funds.

In June 1993 the veteran sought VA treatment.  It was noted 
he was homeless.  His GAF score was 60, both at the time of 
his admission and discharge.

In a September 1993 statement, Dr. Parekh advised that the 
veteran's present symptoms were cognizant of chronic paranoid 
schizophrenia and included increasing disorganization, 
delusions, "?" auditory hallucinations, and paranoia.  
According to Dr. Parekh, the veteran was unable to interact 
interpersonally with peers or family.  The veteran had 
pressured speech, magical thinking, thought control, thought 
insertion, and thought withdrawal.  Dr. Parekh advised that 
these symptoms impaired the veteran and disabled him to the 
extent that he [veteran] became homeless without any support, 
except for VA.

In late September 1993 through November 1993, the veteran was 
again hospitalized.  It was noted that this current 
hospitalization followed five one day admissions since June 
25, 1993, and that the veteran typically presented with 
multiple complaints of stress, agitation, irritability, 
depression, and perhaps most importantly homelessness.  The 
veteran's complaints on the occasion of this particular 
admission included increased marital and social stress, 
increased irritability, some paranoid ideation, and 
homelessness.  A mental status examination at the time of 
admission also disclosed the presence of auditory 
hallucinations.  The final diagnoses included chronic 
paranoid schizophrenia.  The veteran was assigned a GAF score 
of 45.

In April 1994 the veteran underwent a general medical 
examination.  The diagnoses included chronic paranoid 
schizophrenia.

In July 1994 the veteran underwent a psychiatric examination.  
With regards to his employment history, the veteran advised 
that after being discharged from the military, he worked for 
a company that sold bathroom fixtures for four months and 
then he worked 'under the table' doing stone work.  According 
to the veteran, he was briefly a self-employed stone worker.  
The veteran indicated that the last time he was employed was 
in 1989.  He advised that he had not been able to work as the 
result of his current symptoms, such as decrease in 
concentration and lower back pain.  Additionally, his history 
of alcoholism had made it difficult for him to stay in one 
spot.  The veteran also reported a history of giving away his 
money, and he stated that he had difficulty in managing his 
finances.  Finally, the veteran reported symptoms such as 
intrusive recollections, distressing dreams, and flashbacks.  
The diagnoses were schizophrenia, paranoid type, mild post 
traumatic stress disorder, and alcohol dependence in 
remission.  The veteran's GAF score was estimated to be in 
the 50s.

In June 1996 the veteran presented for treatment.  He was 
placed in restraints, but he was not admitted.  It was noted 
that the veteran felt like people were looking at him.

In August 1996 the veteran underwent a psychiatric 
examination.  He reported a history of having had psychiatric 
symptoms since his discharge from service.  The veteran also 
advised that over the years, he had been an inpatient more 
than 50 times.  He indicated that he had attempted to gain 
employment, but he was unable to maintain any long-term 
employment.  The veteran described being irritable, getting 
into fights, etc.  The veteran advised that he was married 
for a short time and had three children; however, he was no 
longer living with his wife and children, again, due to his 
inability to tolerate interpersonal stress.  On mental status 
examination, the veteran was described as a cooperative man, 
neatly dressed with some bizarre clothing.  It was noted that 
the veteran's thinking was somewhat circumstantial, with 
occasional loosening of association.  The veteran's mood was 
good.  His affect was euthymic and at times inappropriate 
during the evaluation.  The examiner noted that the veteran 
was able to manage money at this time, but the examiner did 
have concerns because of the cyclical nature of the veteran's 
disorder and the fact that he was currently abusing alcohol.  
The diagnoses were paranoid schizophrenia, residual state and 
poly substance abuse, ongoing.  The veteran was assigned a 
GAF score of 38.  The examiner also noted that the veteran 
had significant impairment in family, social, and work 
functioning due to his schizophrenic illness, which began in 
service.  The examiner advised that this impairment was 
chronic and permanent.

In a February 1997 statement, a VA nurse practitioner advised 
that she had followed the veteran since December 1995, 
approximately every two weeks, in the Schizophrenia 
Medication Clinic.  According to her, the veteran's paranoid 
stance had interfered with family, and social relations, and 
his ability to work.  She advised that until April 1996, the 
veteran refused all neuroleptics.  The veteran coped with 
paranoid thinking by social withdrawal, spending most of his 
time alone, sleeping at his sister's at night, or living in 
the streets, sleeping in the railroad station, because of the 
increased likelihood of getting into a fight at a public 
shelter.  In April 1996, with the help of a social worker, 
the veteran's pending warrants were resolved.  Social 
Security Disability was also approved, and the veteran 
received an amount retroactively.  The veteran used the money 
to pay bills and purchase a vehicle.  The veteran's 
lifestyle, however, remained chaotic, with no structure to 
his week.  The veteran continued to live between his sister's 
home in West Haven and his family's home in Rhode Island, or 
sleeping in his truck.  She indicated the veteran's baseline 
level of paranoid thinking and cognitive disorganization 
interfered with his family and social relationships, 
interfered with his problem solving abilities and his 
concentration on a task, hence interfering with his ability 
to hold a job. 

In June 1997 the veteran provided personal testimony 
regarding his psychiatric symptoms.  He advised that he 
traveled between Rhode Island and Connecticut which resulted 
in him sometimes forgetting to take his medication.  


II.  Veterans Claims Assistance Act of 2000.

During the pendency of the veteran's appeal, the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000), was signed into law.  In addition, 
regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002)), were published at 66 Fed. Reg. 45,620, 45,630-
32 (August 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326 (2002)).  The liberalizing 
provisions of the VCAA and the implementing regulations are 
applicable to the issue on appeal.

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the veteran's claim was most recently considered by the RO.  
The record reflects that through the statement of the case 
and supplements thereto and various correspondence from the 
RO to the veteran, particularly a letter sent to the veteran 
in July 2002, the veteran has been informed of the 
requirements for the benefit sought on appeal, the evidence 
and information needed to substantiate the claim, the 
information required of the veteran to enable the RO to 
obtain evidence on his behalf, the assistance that VA would 
render in obtaining evidence on the veteran's behalf, and the 
evidence that the RO has obtained.  Therefore, the Board is 
satisfied that VA has complied with the notification 
requirements of the VCAA and the implementing regulations.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

All available records of VA treatment for the disability at 
issue have been associated with the claims folder.  
Appropriate VA examinations have been conducted.  Neither the 
veteran nor his representative has identified any other 
evidence or information which could be obtained to 
substantiate the claim.  The Board is also unaware of any 
such outstanding evidence or information.  Therefore, the 
Board is satisfied that VA has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulations.  

In any event, as explained below, the Board has found the 
evidence and information currently of record to be sufficient 
to substantiate the veteran's claim.  Therefore, no further 
development of the record is required.

III.  Analysis.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule), found in 38 C.F.R. Part 4.  The Board attempts to 
determine the extent to which the veteran's service-connected 
disability adversely affects his ability to function under 
the ordinary conditions of daily life, and the assigned 
rating is based, as far as practicable, upon the average 
impairment of earning capacity in civil occupations.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2002).

During the pendency of the veteran's claim, the schedular 
criteria for evaluating mental disorders were amended, 
effective from November 7, 1996.  The veteran is entitled to 
the application of the version of the regulation that is more 
favorable to him from the effective date of the new criteria, 
but only the former criteria are to be applied for the period 
prior to the effective date of the new criteria.  See Karnas 
v. Derwinski, 1 Vet. App. 308, 312-13 (1991); VAOPGCPREC 3-
2000 (April 10, 2000), published at 65 Fed. Reg. 33,422 
(2000).  As discussed above, the veteran has already been 
granted a 100 percent schedular rating for the period 
beginning June 3, 1996.  Since the issue before the Board 
relates to the period prior to the effective of the new 
criteria, only the former criteria are for consideration. 

The Board also notes that the rule from Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (Where entitlement to compensation 
has already been established and an increase in the 
disability rating is at issue, the present level of 
disability is of primary importance.) is not applicable to 
the assignment of an initial rating for a disability 
following an initial award of service connection for that 
disability.  Rather, at the time of an initial rating, 
separate ratings can be assigned for separate periods of time 
based on the facts found-a practice known as "staged" 
ratings.  See Fenderson v. West, 12 Vet. App. 119 (1999).

Under 38 C.F.R. § 4.132, Diagnostic Code 9203 (1996), 
paranoid schizophrenia warrants a 100 percent evaluation if 
there are active psychotic manifestations of such extent, 
severity, depth, persistence or bizarreness as to produce 
total social and industrial inadaptability.  A 70 percent 
evaluation is warranted for lesser symptomatology such as to 
produce severe impairment of social and industrial 
adaptability.  A 50 percent evaluation is in order if the 
disability is productive of considerable impairment of social 
and industrial adaptability.  

The field of mental disorders represents the greatest 
possible variety of etiology, chronicity and disabling 
effects.  38 C.F.R. § 4.125 (1996).  The severity of 
disability is based upon actual symptomatology, as it affects 
social and industrial adaptability. 38 C.F.R. § 4.130 (1996).  
In evaluating impairment resulting from the ratable 
psychiatric disorders, social inadaptability is to be 
evaluated only as it affects industrial adaptability based on 
all of the evidence of record.  38 C.F.R. § 4.129 (1996).

In assessing the evidence of record, it is important to note 
that the GAF score is a scale reflecting the "psychological, 
social, and occupational functioning on a hypothetical 
continuum of mental health-illness."  Richard v. Brown, 9 
Vet. App. 266, 267 (1996) (citing DIAGNOSTIC AND STATISTICAL 
MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score 
of 41- 50 is assigned where there are "Serious symptoms 
(e.g., suicidal ideation, severe obsessional rituals, 
frequent shoplifting) OR any serious impairment in social, 
occupational, or school functioning (e.g., no friends, unable 
to keep a job)." Id.  A score of 51-60 is assigned where 
there are "Moderate symptoms (e.g., flat affect and 
circumstantial speech, occasional panic attacks) OR moderate 
difficulty in social, occupational, or school functioning 
(e.g., few friends, conflicts with peers or co-workers)."  
Id.

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.   


When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 4.3 
(2002).

Having reviewed the evidence pertaining to this claim, the 
Board concludes that a 100 percent rating for the period at 
issue has been shown to be appropriate.  Notably, the bulk of 
the medical evidence for the period of February 25, 1991, 
through June 2, 1996, supports a finding that the social and 
industrial impairment from the veteran's service-connected 
psychiatric disorder more nearly approximates total than 
severe.  The medical records reflect that on numerous 
occasions during the relevant period under consideration, the 
veteran was either being treated as an outpatient or 
hospitalized for substantial periods of time, thus precluding 
him from obtaining or retaining steady employment.  While the 
veteran alluded on many occasions to having worked as a 
stonemason following his discharge from service, he also 
indicated during his July 1994 examination that he was last 
employed in 1989.  Of greater significance, the veteran's 
medical records indicate that he subsequently became 
homeless, often sleeping in a railroad station, or later, in 
his vehicle or at the home of his sister.  In a September 
1993 statement, Dr. Parekh advised that symptoms such as 
pressured speech, magical thinking, thought control, thought 
insertion, and thought withdrawal, impaired the veteran and 
disabled him to the extent that he became homeless without 
any support, except for VA.  The VA nurse practitioner, who 
began following the veteran in 1995 in the Schizophrenia 
Medication Clinic, confirmed that the veteran's baseline 
level of paranoid thinking and cognitive disorganization 
interfered with his family and social relationships, 
interfered with his problem solving abilities and his 
concentration on a task, and hence interfering with his 
ability to hold a job.  Ultimately, as evidenced by the 
record, Social Security Disability benefits were both sought 
and are being received by the veteran who, based on his own 
personal testimony, continues to live between his sister's 
home in West Haven and his family in Rhode Island, or 
sleeping in his truck.  Although some of the veteran's social 
and industrial impairment during this period was due to 
substance abuse, it is not possible to accurately distinguish 
the impairment due to substance abuse from that due to the 
service-connected disability.  For these reasons and bases, 
the Board finds that the preponderance of the evidence for 
the period of February 25, 1991, to June 2, 1996, establishes 
that the social and industrial inadaptability resulting from 
the veteran's psychiatric disability more nearly approximated 
the criteria for a 100 percent rating than those for a 70 
percent rating.  

ORDER

Entitlement to an initial evaluation of 100 percent for the 
period from February 25, 1991, to June 2, 1996, for paranoid 
schizophrenia is granted, subject to the criteria applicable 
to the payment of monetary benefits.




		
	Shane A. Durkin
Veterans Law Judge
	Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

